This suit was brought by appellant against appellees, to set aside a deed for land, made by W.H. Caswell, during his minority, to appellee Greer.
The case was tried by a jury, and verdict and judgment rendered against appellant.
The assignments of error presented in this appeal all attack rulings of the court in admitting and excluding evidence, and in giving and refusing instructions.
What purports to be a statement of facts in the record is not signed or approved by the district judge.
Following the long established and uniform practice by the Supreme Court, we feel bound to ignore the statement. Johnson v. Blount, 48 Tex. 40; Farley v. Deslande, 58 Tex. 588
[58 Tex. 588]; Witten v. Poindexter, 25 Texas Supp., 378, and numerous decisions cited in those cases.
The assigned errors all belong to that class which can not be reviewed without a statement of facts, and we have no course open but to affirm judgment.
Affirmed.
                          ON REHEARING.